FIFTH AMENDMENT TO CREDIT AGREEMENT
This Fifth Amendment to Credit Agreement (“Fifth Amendment”) is made as of this
8th day of February, 2011, by and among PMFG, Inc. (“Holdings”), Borrowers (as
defined below), which are listed on attached Schedule 1, the Lenders (as defined
below) signatory hereto and Comerica Bank, as Agent for the Lenders (in such
capacity, the “Agent”).
RECITALS
A. Holdings, Peerless Mfg. Co. (the “Company”), PMC Acquisition, Inc. (“PMC
Acquisition”), and, following the execution and delivery by any other Subsidiary
(as defined in the Credit Agreement), and acceptance by the Agent, from time to
time, of a Credit Agreement Joinder Agreement from such Subsidiary, collectively
with the Company, PMC Acquisition and each such Subsidiary, the “Borrowers” and
each individually, a “Borrower”) are party to that certain Revolving Credit and
Term Loan Agreement dated April 30, 2008, with the financial institutions from
time to time signatory thereto (individually a “Lender,” and any and all such
financial institutions collectively the “Lenders”) and Agent (as amended or
otherwise modified from time to time, the “Credit Agreement”).
B. Borrowers have requested that Agent and the Lenders make certain amendments
to the Credit Agreement as set forth herein and Agent and the Lenders are
willing to do so, but only on the terms and conditions set forth in this Fifth
Amendment.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, Borrowers, Agent and the Lenders agree as follows:
1. The following definitions in Section 1 of the Credit Agreement are hereby
amended and restated as follows:
“Change in Control” shall mean any of the following events or circumstances:
(a) any Person or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended) other than underwriters’ ownership
of stock as an underwriting allotment as part of a bona fide distribution to the
public or NSB Advisors, LLC shall either (i) acquire beneficial ownership of
more than 30% of any outstanding class of common stock of Holdings having
ordinary voting power in the election of directors of Holdings or (ii) obtain
the power (whether or not exercised) to elect a majority of Holdings’ directors,
or (b) any “Change of Control”, as such term or similar concept is defined in
any Subordinated Debt Document.
2. The reference in Section 9.1(j) to “Change of Control” is hereby deleted and
replaced with “Change in Control”.

 

 



--------------------------------------------------------------------------------



 



3. This Fifth Amendment shall become effective (according to the terms hereof)
on the date (the “Fifth Amendment Effective Date”) that the following conditions
have been fully satisfied by Borrowers (the “Conditions”):

  (a)  
Agent shall have received via facsimile or electronic mail (followed by the
prompt delivery of original signatures) counterpart originals of this Fifth
Amendment, in each case duly executed and delivered by the Agent, Borrowers and
the Lenders.

  (b)  
Borrowers shall have paid to the Agent all fees and other amounts, if any, that
are due and owing to the Agent as of the Fifth Amendment Effective Date.

4. Upon the Fifth Amendment Effective Date, this Fifth Amendment shall be given
retroactive effect to December 15, 2010.
5. Borrowers hereby certify to the Agent and the Lenders as of the Fifth
Amendment Effective Date and after giving effect to this Amendment, that
(a) execution and delivery of this Fifth Amendment and the other Loan Documents
required to be delivered hereunder, and the performance by Borrowers of their
obligations under the Credit Agreement as amended hereby (herein, as so amended,
the “Amended Credit Agreement”) are within the Borrowers’ powers, have been duly
authorized, are not in contravention of law or the terms of its articles of
incorporation or bylaws or other organizational documents of the parties
thereto, as applicable, and except as have been previously obtained do not
require the consent or approval, material to the amendments contemplated in this
Fifth Amendment, of any governmental body, agency or authority, and the Amended
Credit Agreement and the other Loan Documents required to be delivered hereunder
will constitute the valid and binding obligations of such undersigned parties
enforceable in accordance with its terms, except as enforcement thereof may be
limited by applicable bankruptcy, reorganization, insolvency, moratorium, ERISA
or similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity (whether enforcement is sought in a proceeding in
equity or at law), (b) the representations and warranties set forth in Section 6
of the Amended Credit Agreement are true and correct on and as of the Fifth
Amendment Effective Date (except to the extent such representations specifically
relate to an earlier date), and (c) on and as of the Fifth Amendment Effective
Date, after giving effect to this Fifth Amendment, no Default or Event of
Default shall have occurred and be continuing.
6. Except as specifically set forth above, this Fifth Amendment shall not be
deemed to amend or alter in any respect the terms and conditions of the Amended
Credit Agreement (including without limitation all conditions and requirements
for Advances and any financial covenants), any of the Notes issued thereunder or
any of the other Loan Documents. Nor shall this Fifth Amendment constitute a
waiver or release by the Agent or the Lenders of any right, remedy, Default or
Event of Default under or a consent to any transaction not meeting the terms and
conditions of the Amended Credit Agreement, any of the Notes issued thereunder
or any of the other Loan Documents. Furthermore, this Fifth Amendment shall not
affect in any manner whatsoever any rights or remedies of the Lenders with
respect to any other non-compliance by Borrowers or any Guarantor with the
Amended Credit Agreement or the other Loan Documents, whether in the nature of a
Default or Event of Default, and whether now in existence or subsequently
arising, and shall not apply to any other transaction. Borrowers hereby confirm
that each of the Collateral Documents continues in full force and effect and
secures, among other things, all of its obligations, liabilities and
indebtedness owing to the Agent and the Lenders under the Credit Agreement and
the other Loan Documents (where applicable, as amended herein).

 

2



--------------------------------------------------------------------------------



 



7. Borrowers hereby acknowledge and agree that this Fifth Amendment and the
amendments contained herein do not constitute any course of dealing or other
basis for altering any obligation of Borrowers, any other Credit Party, any
Guarantor or any other party or any rights, privilege or remedy of the Lenders
under the Credit Agreement, any other Loan Document, any other agreement or
document, or any contract or instrument.
8. Except as specifically defined to the contrary herein, capitalized terms used
in this Fifth Amendment shall have the meanings set forth in the Credit
Agreement.
9. This Fifth Amendment may be executed in counterpart in accordance with
Section 13.9 of the Credit Agreement and shall be considered a “Loan Document”
within the meaning of the Credit Agreement.
10. This Fifth Amendment shall be construed in accordance with and governed by
the laws of the State of Texas.

 

3



--------------------------------------------------------------------------------



 



WITNESS the due execution hereof as of the day and year first above written.

                      COMERICA BANK, as Agent    
 
               
 
  By:   /s/ Kelly Cowherd                  
 
      Name:   Kelly Cowherd    
 
      Title:  
AVP
   
 
         
 
   

Signature page to Fifth Amendment

 

 



--------------------------------------------------------------------------------



 



                      PMFG, INC.    
 
               
 
  By:   /s/ Henry Schopfer                      
 
      Name:   Henry Schopfer    
 
      Title:  
Chief Financial Officer
   
 
         
 
        PEERLESS MFG. CO.    
 
               
 
  By:   /s/ Henry Schopfer                      
 
      Name:   Henry Schopfer    
 
      Title:  
Chief Financial Officer
   
 
         
 
        PMC ACQUISITION, INC.    
 
               
 
  By:   /s/ Henry Schopfer                      
 
      Name:   Henry Schopfer    
 
      Title:  
Chief Financial Officer
   
 
         
 
        NITRAM ENERGY, INC.    
 
               
 
  By:   /s/ Henry Schopfer                      
 
      Name:   Henry Schopfer    
 
      Title:  
Chief Financial Officer
   
 
         
 
        BOS-HATTEN, INC.    
 
               
 
  By:   /s/ Henry Schopfer                      
 
      Name:   Henry Schopfer    
 
      Title:  
Chief Financial Officer
   
 
         
 
        BURGESS — MANNING, INC.    
 
               
 
  By:   /s/ Henry Schopfer                      
 
      Name:   Henry Schopfer    
 
         
 
   
 
      Title:   Chief Financial Officer    
 
         
 
   

Signature page to Fifth Amendment

 

 



--------------------------------------------------------------------------------



 



                      BURMAN MANAGEMENT, INC.    
 
               
 
  By:   /s/ Henry Schopfer                      
 
      Name:   Henry Schopfer    
 
      Title:  
Chief Financial Officer
   
 
         
 
   

Signature page to Fifth Amendment

 

 



--------------------------------------------------------------------------------



 



LENDERS:

                      COMERICA BANK, as a Lender, Issuing Lender and
Swing Line Lender    
 
               
 
  By:   /s/ Kelly Cowherd                      
 
      Name:   Kelly Cowherd    
 
      Title:  
AVP
   
 
         
 
   

Signature page to Fifth Amendment

 

 



--------------------------------------------------------------------------------



 



                      MB FINANCIAL BANK, N.A.    
 
               
 
  By:   /s/ Evelyn Guzman                      
 
      Name:   Evelyn Guzman    
 
      Title:  
Vice President
   
 
         
 
   

Signature page to Fifth Amendment

 

 



--------------------------------------------------------------------------------



 



                      CITIBANK N.A.    
 
               
 
  By:   /s/ Deb Purvin                      
 
      Name:   Deb Purvin    
 
      Title:  
Vice President
   
 
         
 
   

Signature page to Fifth Amendment

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Peerless Mfg. Co.
PMC Acquisition, Inc.
Nitram Energy, Inc.
Bos-Hatten, Inc.
Burgess — Manning, Inc.
Burman Management, Inc.

 

 